Case 1:18-cv-01338-LO-TCB Document 15 Filed 01/16/19 Page 1 of 1 Page|D# 138

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Alexandria Division

 

YOSl-IIKI OKADA, §
Plaintiff, §
v. l Civil Action No. 1:lS-cv-01338 (LO/TCB)
JOHN DOE, et_al., §
Defendants. l
)
ORDER

THIS MATTER comes before the Court on Plaintit`t`s Motion for Default Judgment (Dkt.
l{)). At the December 7, 2018, hearing, the undersigned requested supplemental briefing from
Plaintiff, Which the undersigned received on December 20, 2018. However, the undersigned still
requires additional briefing from Plaintiff. Accordingly, it is hereby

ORDERED that Plaintiff file a supplemental brief detailing: (l) how he has obtained
common law trademark ownership in each of the Defendant Domain Names and (2) exactly what

type of advertising services Plaintiff provided on Det`endant Domain Narnes.

ENTERED this 16th day of January, 2019.

/s/
literch Carroli Buchanan
Uuitctl States Magistratc Judge

  
 

 

THERESA CARROLL BUCHANAN
UNITED STATES MAGISTRATE JUDGE

Alexandria, Virginia

